Citation Nr: 0922176	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-10 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance.

2.  Entitlement to special monthly pension on account of 
being housebound.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in New York, New York that denied 
special monthly pension on account of the need for aid and 
attendance or being housebound.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently indicated that he wanted to reschedule the 
hearing.  His representative then appears to withdraw the 
request.  This matter needs to be clarified while the case is 
otherwise undergoing development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's left leg was amputated above the knee in March 
2006.  The Veteran has additional disabilities including 
peripheral vascular disease, chronic deep vein thrombosis, 
chronic venous insufficiency, and hypertension. 

VA treatment records for the period from April 2006 through 
February 2007 reflect that the Veteran was able to 
independently use a wheelchair for mobility.  He was issued a 
prosthesis and underwent physical therapy from April 2006 to 
June 2006, during which time he was independent in transfers 
and was essentially independent with all activities of daily 
living, although he initially needed some assistance with 
bathing.  At a VA examination in June 2006, the Veteran was 
noted to be in a wheelchair, could stand with the use of a 
walker, and indicated that he was able to leave his apartment 
as needed.  He was independent in feeding, showering, 
toileting and dressing and was awaiting the issuance of grab 
bars for the commode and shower.  He needed assistance 
shopping and cleaning.  In February 2007, a VA treatment 
record indicated that Veteran used a walker to ambulate.  He 
was noted to be independent in changing dressings for an 
ulcer that developed on his right leg.

On his appeal form dated in June 2007, the Veteran's 
representative alleged that the Veteran needed a cane or 
walker to ambulate for very short distances within his home, 
which he rarely left, and had to be very careful of falls 
because it was painful and difficult to get up.  When he left 
his home, he usually used a wheelchair.  He required someone 
to accompany him to travel distances as short as one block, 
because he was unsure he had the strength to propel his 
wheelchair that distance.  In a statement dated in April 
2009, the Veteran's representative withdrew the Veteran's 
request for a hearing before a travelling member of the Board 
because the Veteran was housebound and unable to attend a 
hearing.  The Veteran's representative indicated that, in 
addition to shopping and cleaning, the Veteran needed 
assistance ambulating.

The statements of the Veteran's representative indicate that 
the Veteran's disabilities may have become worse since his 
examination, and that he is now more restricted in his 
activities and abilities.  Therefore, the Board finds that a 
more contemporaneous VA examination is indicated.  See 
VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the 
severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue 
for additional evidentiary development, including a new 
examination).  Additionally, more recent VA treatment records 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment that he received for his 
disabilities since February 2007.  Based 
on the response, the RO/AMC should 
undertake all necessary action to obtain 
copies of all clinical records from any 
identified treatment source. The Veteran 
should also be informed that he can 
submit evidence to support his claim.  VA 
records should be obtained for the period 
after February 2007.  If records are not 
located, the claims folder should 
document the efforts made to obtain the 
records.

2.  The RO/AMC should also contact the 
Veteran and ascertain whether he wants to 
reschedule his Travel Board hearing or it 
was his intention to cancel the hearing.  
All correspondence should be associated 
with the claims folder.

3.  The Veteran should then be afforded a 
new VA examination, by a physician, to 
determine whether his disabilities have 
now progressed to the point where he is 
either housebound or requires the aid and 
attendance of another.  The examiner 
should follow the aid and attendance and 
housebound protocols in conducting the 
exam and set forth all appropriate 
findings.  The examiner should provide a 
complete rationale for the conclusions 
reached.  The claims file should be made 
available to the examiner. 

4.  After completion of the above 
development, the Veteran's claims should 
be re-adjudicated.  If the determinations 
remain unfavorable to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




